EXHIBIT 10(a)

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of this 1st
day of June, 2000, by and between First Security Federal Savings Bank
(hereinafter referred to as the “Association” whether in mutual or stock form),
and Julian E. Kulas (the “Employee”).

 

WHEREAS, the Employee is currently serving as the President and Chief Executive
Officer of the Association; and

 

WHEREAS, the Association has converted to the capital stock form as a subsidiary
of First SecurityFed Financial, Inc. (the “Holding Company”); and

 

WHEREAS, the board of directors of the Association (“Board of Directors”)
recognizes that, as is the case with publicly held corporations generally, the
possibility of a change in control of the Holding Company and/or the Association
may exist and that such possibility, and the uncertainty and questions which it
may raise among management, may result in the departure or distraction of key
management personnel to the detriment of the Association, the Holding Company
and their respective stockholders; and

 

WHEREAS, the Board of Directors believes it is in the best interests of the
Association to enter into this Agreement with the Employee in order to assure
continuity of management of the Association and to reinforce and encourage the
continued attention and dedication of the Employee to his assigned duties
without distraction in the face of potentially disruptive circumstances arising
from the possibility of a change in control of the Holding Company or the
Association, although no such change is now contemplated; and

 

WHEREAS, the Board of Directors has approved and authorized the execution of
this Agreement with the Employee to take effect as stated in Section 2 hereof;

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein, it is AGREED as follows:

 

1.                                       Definitions.

 

(a)           The term “Change in Control” means (1) an event of a nature that
(i) results in a change in control of the Association or the Holding Company
within the meaning of the Home Owners’ Loan Act of 1933 and 12 C.F.R. Part 574
as in effect on the date hereof; or (ii) would be required to be reported in
response to Item I of the current report on Form 8-K, as in effect on the date
hereof, pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934
(the “Exchange Act”); (2) any person (as the term is used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly of securities of the
Association or the Holding Company representing 20% or more of the Association’s
or the Holding Company’s outstanding securities; (3) individuals who are members
of the board of directors of the Association or the Holding Company on the

 

--------------------------------------------------------------------------------


 

date hereof (the “Incumbent Board”) cease for any reason to constitute at least
a majority thereof, provided that any person becoming a director subsequent to
the date hereof whose election was approved by a vote of at least three-quarters
of the directors comprising the Incumbent Board, or whose nomination for
election by the Holding Company’s stockholders was approved by the nominating
committee serving under an Incumbent Board, shall be considered a member of the
Incumbent Board; or (4) a plan of reorganization, merger consolidation, sale of
all or substantially all of the assets of the Association or the Holding Company
or a similar transaction in which the Association or the Holding Company is not
the resulting entity.  The term “change in control “ shall not include an
acquisition of securities by an employee benefit plan of the Association or the
Holding Company or the acquisition of securities of the Association by the
Holding Company. In the application of 12 C.F.R. Part 574 to a determination of
a Change in Control, determinations to be made by the OTS or its Director under
such regulations shall be made by the Board of Directors.

 

(b)           The term “Commencement Date” means June 1, 2000.

 

(c)           The term “Date of Termination” means the earlier of (1) the date
upon which the Association gives notice to the Employee of the termination of
his employment with, the Association or (2) the date upon which the Employee
ceases to serve as an Employee of the Association.

 

(d)           The term “Involuntarily Termination” means termination of the
employment of Employee without his express written consent, and shall include a
material diminution of or interference with the Employee’s duties,
responsibilities and benefits as President and Chief Executive Officer of the
Association, including (without limitation) any of the following actions unless
consented to in writing by the Employee: (1) a change in the principal workplace
of the Employee to a location outside of a 30 mile radius from the Association’s
headquarters office as of the date hereof; (2) a material reduction in the
number or seniority of other Association personnel reporting to the Employee or
a material reduction in the frequency with which, or in the nature of the
matters with respect to which such personnel are to report to the Employee,
other than as part of a Association- or Holding Company-wide reduction in staff;
(3) a material adverse change in the Employee’s salary, perquisites, benefits,
contingent benefits or vacation, other than as part of an overall program
applied uniformly and with equitable effect to all members of the senior
management of the Association or the Holding Company; (4) a material permanent
increase in the required hours of work or the workload of the Employee; and (5)
a material demotion of the Employee. The term “Involuntary Termination” does not
include Termination for Cause or termination of employment due to retirement,
death, disability or suspension or temporary or permanent prohibition from
participation in the conduct of the Association’s affairs under Section 8 of the
Federal Deposit Insurance Act (“FDIA”).

 

(e)           The terms “Termination for Cause” and “Terminated for Cause” mean
termination of the employment of the Employee because of the Employee’s personal
dishonesty, incompetence, willful misconduct, breach of a fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, or regulation (other than traffic, violations or
similar offenses) or final cease-and-desist order, or material breach of any
provision of this Agreement. The Employee shall not be deemed to have been
Terminated for Cause unless and until there shall have been delivered to the
Employee a copy of a resolution,

 

2

--------------------------------------------------------------------------------


 

duly adopted by the affirmative vote of not less than a majority of the entire
membership of the Board of Directors of the Association at a meeting of the
Board called and held for such purpose (after reasonable notice to the Employee
and an opportunity for the Employee, together with the Employee’s counsel, to be
heard before the Board), stating that in the good faith opinion of the Board the
Employee has engaged in the conduct described in the preceding sentence and
specifying the particulars thereof in detail.

 

2.             Term.  The term of this Agreement shall be a period of three
years commencing on the Commencement Date, subject to earlier termination as
provided herein.  Beginning on the first annual anniversary date following the
Commencement Date, and on each annual anniversary date thereafter, the term of
this Agreement shall be extended for a period of one year in addition to the
then–remaining term, provided that (1) the Association has not given notice to
the Employee in writing at least 90 days prior to such renewal date that the
term of this Agreement shall not be extended further; and (2) prior to such
renewal date, the Board of Directors of the Association has explicitly reviewed
and approved the extension. Reference herein to the term of this Agreement shall
refer to both such initial term and such extended terms.

 

3.             Employment.  The Employee is employed as the President and Chief
Executive Officer of the Association.  As President and Chief Executive Officer,
Employee shall render such administrative and management services as are
customarily performed by persons situated in similar executive capacities, and
shall have such other powers and duties of an officer of the Association as the
Board of Directors may prescribe from time to time.

 

4.             Compensation.

 

(a)           Salary.  The Association agrees to pay the Employee during the
term of this Agreement the salary established by the Board of Directors, which
shall be at least the Employee’s salary in effect as of the Commencement Date. 
The amount of the Employee’s salary shall be reviewed by the Board of Directors,
beginning not later than the first anniversary of the Commencement Date. 
Adjustments in salary or other compensation shall not limit or reduce any other
obligation of the Association under this Agreement.  The Employee’s salary in
effect from time to time during the term of this Agreement shall not thereafter
be reduced.

 

(b)           Discretionary Bonuses.  The Employee shall be entitled to
participate in an equitable manner with all other executive officers of the
Association in discretionary bonuses as authorized and declared by the Board of
Directors to its executive employees.  No other compensation provided for in
this Agreement shall be deemed a substitute for the Employee’s right to
participate in such bonuses when and as declared by the Board of Directors.

 

(c)           Expenses.  The Employee shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Employee in performing
services under this Agreement in accordance with the policies and procedures
applicable to the executive officers of the Association, provided that the
Employee accounts for such expenses as required under such policies and
procedures.

 

3

--------------------------------------------------------------------------------


 

5.             Benefits.

 

(a)           Participation in Retirement and Employee Benefit Plans.  The
Employee shall be entitled to participate in all plans relating to pension,
thrift, profit-sharing, group life insurance, medical and dental coverage,
education, cash bonuses, and other retirement or employee benefits or
combinations thereof, in which the Association’s executive officers participate.
In addition, the Employee shall be entitled to be considered for benefits under
all of the stock and stock option related plans adopted for the benefit of the
Association’s executive or other employees.

 

(b)           Fringe Benefits.  The Employee shall be eligible to participate
in, and receive benefits under, any other fringe benefit plans which are or may
become applicable to the Association’s executive officers.

 

6.             Vacations; Leave.  The Employee shall be entitled to annual paid
vacation in accordance with the policies established by the Association’s Board
of Directors for executive employees and to voluntary leave of absence, with or
without pay, from time to time at such times and upon such conditions as the
Board of Directors of the Association may determine in its discretion.

 

7.             Termination of Employment.

 

(a)           Involuntary Termination.  The Board of Directors may terminate the
Employee’s employment at any time, but, except in the case of Termination for
Cause, termination of employment shall not prejudice the Employee’s right to
compensation or other benefits under this Agreement. In the event of Involuntary
Termination other than in connection with or within twelve (12) months after a
Change in Control, (1) the Association shall pay to the Employee during the
remaining term of this Agreement, his salary at the rate in effect immediately
prior to the Date of Termination, payable in such manner and at such times as
such salary would have been payable to the Employee under Section 2 if the
Employee had continued to be employed by the Association, and (2) the
Association shall provide to the Employee during the remaining term of this
Agreement health benefits as maintained by the Association for the benefit of
its executive officers from time to time during the remaining term of the
Agreement.

 

(b)           Termination for Cause.  In the event of termination for cause, the
Association shall pay the Employee his salary through the date of termination,
and the Association shall have no further obligation to the Employee under this
Agreement.

 

(c)           Voluntary Termination.  The Employee’s employment may be
voluntarily terminated by the Employee at any time upon 90 days written notice
to the Association or upon such shorter period as may be agreed upon between the
Employee and the Board of Directors of the Association. In the event of such
voluntary termination, the Association shall be obligated to continue to pay the
Employee his salary and benefits only through the date of termination, at the
time such payments are due, and the Association shall have no further obligation
to the Employee under this Agreement.

 

(d)           Change in Control.  In the event of Involuntary Termination in
connection with or within 12 months after a change in control which occurs at
any time while the Employee is employed under this Agreement, the Association
shall, subject to Section 8 of this Agreement,

 

4

--------------------------------------------------------------------------------


 

(1) pay to the Employee in a lump sum in cash within 25 business days after the
Date of Termination an amount equal to 299% of the Employee’s “base amount” as
defined in Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”); and (2) provide to the Employee during the remaining term of this
Agreement such health benefits as are maintained for executive officers of the
Association from time to time during the remaining term of this Agreement.

 

(e)           Death; Disability.  In the event of the death of the Employee
while employed under this Agreement and prior to any termination of employment,
the Employee’s estate, or such person as the Employee may have previously
designated in writing, shall be entitled to receive from the Association the
salary of the Employee through the last day of the calendar month in which the
Employee died.  If the Employee becomes disabled as defined in the Association’s
then current disability plan or if the Employee is otherwise unable to serve in
his present capacity, the Employee shall be entitled to receive group and other
disability income benefits of the type then provided by the Association for
executive officers.  In the event of such disability, this Agreement shall not
be suspended. However, the Association shall be obligated to pay the Employee
compensation pursuant to Sections 4(a) and (b) hereof only to the extent the
Employee’s salary, in the absence of such disability, would exceed (on an after
tax basis) the disability income benefits received pursuant to this paragraph.
In addition, the Association shall have the right, upon resolution of its Board,
to discontinue paying cash compensation pursuant to Sections 4(a) and (b)
beginning six months following a determination that Employee qualifies for the
foregoing disability income benefits.

 

(f)            Temporary Suspension or Prohibition.  If the Employee is
suspended and/or temporarily prohibited from participating in the conduct of the
Association’s affairs by a notice served under Section 8(e)(3) or (g)(1) of the
FDIA, 12 U.S.C. § 1818(e)(3) and (g)(1), the Association’s obligations under
this Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings.  If the charges in the notice are dismissed, the
Association may in its discretion (1) pay the Employee all or part of the
compensation withheld while its obligations under this Agreement were suspended
and (ii) reinstate in whole or in part any of its obligations which were
suspended.

 

(g)           Permanent Suspension or Prohibition.  If the Employee is removed
and/or permanently prohibited from participating in the conduct of the
Association’s affairs by an order issued under Section 8(e)(4) or (g)(1) of the
FDIA, 12 U.S.C. § 1818(e)(4) and (g)(1), all obligations of the Association
under this Agreement shall terminate as of the effective date of the order, but
vested rights of the contracting parties shall not be affected.

 

(h)           Default of the Association.  If the Association is in default (as
defined in Section 3(x)(1) of the FDIA), all obligations under this Agreement
shall terminate as of the date of default, but this provision shall not affect
any vested rights of the contracting parties.

 

(i)            Termination by Regulators.  All obligations under this Agreement
shall be terminated, except to the extent determined that continuation of this
Agreement is necessary for the continued operation of the Association: (1) by
the Director of the Office of Thrift Supervision (the “Director”) or his or her
designee, at the time the Federal Deposit Insurance Corporation or the
Resolution Trust Corporation enters into an agreement to provide assistance

 

5

--------------------------------------------------------------------------------


 

to or on behalf of the Association under the authority contained in Section
13(c) of the FDIA; or (2) by the Director or his or her designee, at the time
the Director or his or her designee approves a supervisory merger to resolve
problems related to operation of the Association or when the Association is
determined by the Director to be in an unsafe or unsound condition.  Any rights
of the parties that have already vested, however, shall not be affected by any
such action.

 

(j)            Section 563.39(b).  So long as 12 C.F.R. § 563.39(b)(1995)
remains in effect and applicable to the Association, in the event that any of
the termination provisions of this Agreement conflict with 12 C.F.R. §
563.39(b)(1995), the latter shall prevail.

 

8.             Certain Reduction of Payments by the Association.

 

(a)           Notwithstanding any other provisions of this Agreement, if
payments under this Agreement, together with any other payments received or to
be received by the Employee in connection with a Change in Control would cause
any amount to be nondeductible by the Association or the Holding Company for
federal income tax purposes pursuant to Section 2 80G of the Code, then benefits
under this Agreement shall be reduced (not less than zero) to the extent
necessary so as to maximize payments to the Employee without causing any amount
to become nondeductible by the Association or the Holding Company.  The Employee
shall determine the allocation of such reduction among payments to the Employee.

 

(b)           Any payments made to the Employee pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C.
1828(k) and any regulations promulgated thereunder.

 

(c)           Notwithstanding any other provisions of this Agreement, payments
under Section 7 of this Agreement shall not exceed three times the Employee’s
average annual compensation based on the most recent five taxable years.

 

9.             No Mitigation.  The Employee shall not be required to mitigate
the amount of any salary or other payment or benefit provided for in this
Agreement by seeking other employment or otherwise, nor shall the amount of any
payment or benefit provided for in this Agreement be reduced by any compensation
earned by the Employee as the result of employment by another employer, by
retirement benefits after the date of termination or otherwise.

 

10.           Attorneys Fees.  In the event the Association exercises its right
of Termination for Cause, but it is determined by a court of competent
jurisdiction or by an arbitrator pursuant to Section 18 that cause did not exist
for such termination, or if in any event it is determined by any such court or
arbitrator that the Association has failed to make timely payment of any amounts
owed to the Employee under this Agreement, the Employee shall be entitled to
reimbursement for all reasonable costs, including attorneys’ fees, incurred in
challenging such termination or collecting such amounts.  Such reimbursement
shall be in addition to all rights to which the Employee is otherwise entitled
under this Agreement.

 

11.           No Assignments.

 

(a)           This Agreement is personal to each of the parties hereto, and
neither party may assign or delegate any of its rights or obligations hereunder
without first obtaining, the written

 

6

--------------------------------------------------------------------------------


 

consent of the other party; provided, however, that the Association shall
require any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Association, by an assumption agreement in form and
substance satisfactory to the Employee, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Association
would be required to perform it if no such succession or assignment had taken
place. Failure of the Association to obtain such an assumption agreement prior
to the effectiveness of any such succession or assignment shall be a breach of
this Agreement and shall entitle the Employee to compensation from the
Association in the same amount and on the same terms as the compensation
pursuant to Section 7(d) hereof. For purposes of implementing the provisions of
this Section 12(a), the date on which any such succession becomes effective
shall be deemed the Date of Termination.

 

(b)           This Agreement and all rights of the Employee hereunder shall
inure to the benefit of and be enforceable by the Employee’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Employee should die while any amounts would still
be payable to the Employee hereunder if the Employee had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Employee’s devisee, legatee or other designee
or if there is no such designee, to the Employee’s estate.

 

12.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, to the Association at its home
office the attention of the Board of Directors with a copy to the Secretary of
the Association, or, if the Employee, to such home or other address as the
Employee has most recently provided in writing to the Association.

 

13.           Amendments.  No amendments or additions to this Agreement shall be
binding unless in writing and signed by both parties, except as herein otherwise
provided.

 

14.           Paragraph Headings.  The paragraph headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement.

 

15.           Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

 

16.           Governing Law.  This Agreement shall be governed by the laws of
the United States to the extent applicable and otherwise by the laws of the
State of Illinois.

 

17.           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

ATTEST:

 

 

FIRST SECURITY FEDERAL SAVINGS BANK

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Terry Gawryk, Secretary

 

 

 

Paul Nadzikewycz

 

 

 

Its:

Chairman

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Julian E. Kulas

 

8

--------------------------------------------------------------------------------